DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 22 April 2021 has been entered. Claims 3-5, 7, 11, 15-16, 23, 25-26, 28, 32, and 36-37 have been amended. Claims 6, 8-10, 12-14, 17-20, 27, 29-31, 33-35, 38-41, and 43-60 have been cancelled. No claims have been added. Claims 1-5, 7, 11, 15-16, 21-26, 28, 32, 36-37, and 42 are still pending in this application, with claims 1, 21, and 42 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 32, 36-37, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glovatsky et al. (US 2012/0106129 A1, herein referred to as: Glovatsky).
Regarding claim 21, Glovatsky discloses (Figs. 1-6) a shelf (Figs. 2-3 and 5-6) comprising: a shelf panel (20) having an upper surface (32), a lower surface (30), and an edge (the lateral edge of 20 extending on four sides of 20 between 30 and 32) extending between the upper and lower surfaces (as shown in Figs. 2-3 and 5-6), the upper surface (32) being capable of supporting articles thereon (32 is capable of supporting articles thereon for, e.g. food storage, as shown in Fig. 1); an illumination module (Fig. 4) comprising a first plurality of lights (36) emitting visible light when powered (paragraphs [0002]-[0008], i.e. the device provides improvement to visible lighting in a refrigerator and/or freezer); and a trim component (22) releasably coupled to the illumination module of the shelf panel (paragraphs [0037]).  
 Regarding claim 32, Glovatsky discloses (Figs. 1-6) the trim component (22 and/or 24, and/or 24’ and/or 24”) includes a face and at least one securing arm extending from the face (as shown in Figs. 2-3 and 5-6), the face (50) having at least one transparent portion (the body of 50, as shown in Figs. 2-3 and 5-6) such that light can pass through the at least one transparent portion (as shown in Figs. 2-3 and 5-6).  
Regarding claim 36, Glovatsky discloses (Figs. 1-6) the first plurality of lights (e.g. 36) emits light in a first direction (through 50, as shown in Figs. 2-3 and 5-6) such that the first plurality of lights illuminates the edge of the shelf panel (as shown in Figs. 2-3 and 5-6), above the edge of the shelf panel (20, via 28, as shown in Figs. 2-3 and 5-6), and/or below the edge of the shelf panel (at least a portion of light emitted from 36 will not interact with 28 and be emitted through 30, i.e. below the edge of the shelf panel to which 22 is coupled).  
Regarding claim 37, Glovatsky discloses (Figs. 1-6) at least one support bracket (26, as shown in Figs. 1-2) coupled to the shelf panel (20), the at least one support bracket (26) configured to couple the shelf panel (20) to the enclosure (as shown in Fig. 1).  
Regarding claim 42, Glovatsky discloses (Figs. 1-6) a shelf (Figs. 2-3 and 5-6) comprising: a shelf panel (20) having an upper surface (32), a lower surface (30), and an edge that extends between the upper and lower surfaces (the edge formed around the four sides of 20, between 32 and 30), the upper surface (32) being capable of supporting articles thereon (32 is capable of supporting articles of food thereon for, e.g. food storage in a refrigerator or freezer, as shown in Fig. 1); at least one support bracket (26) coupled to the storage surface (as shown in Figs. 1-2), the at least one support bracket (26) configured to couple the shelf panel (20) to the enclosure (as shown in Figs. 1-2); an illumination module (Fig. 4) comprising a first plurality of lights (36) emitting visible light when powered (paragraphs [0002]-[0008], i.e. the device provides improvement to visible lighting in a refrigerator and/or freezer); and at least one of (a) and (b): (a) a second plurality of lights as part of the illumination module, the second plurality of lights having a germicidal effect when powered, and (b) a trim component (22) releasably coupled to the illumination module of the shelf panel (paragraph [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11, 15-16, 22-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky, in view of Shatalov et al. (US 2018/0243458 A1, herein referred to as: Shatalov).
Regarding claim 1, Glovatsky teaches or suggests (Figs. 1-6) a shelf (Figs. 2-3 and 5-6) comprising: a shelf panel (20) having an upper surface (a top major surface in reference to the shelf panel 20 shown in Figs. 2-3 and 5-6), a lower surface (a bottom major surface in reference to the shelf panel 20 shown in Figs. 2-3 and 5-6), and an edge extending between the upper and lower surfaces (shelf panel 20 has, at least, four side edges extending between said upper and lower surfaces), the upper surface being capable of supporting articles thereon (said upper surface is capable of supporting articles, i.e. food or refrigerator products, thereon); and an illumination module (36 and/or 54) coupled to the shelf panel (via 22 and/or 24, and/or 24’ and/or 24”, as shown in Figs. 2-3 and 5-6) comprising: a first plurality of lights (36 and/or 54) emitting visible light when powered (paragraphs [0002]-[0008], i.e. the device provides improvement to visible lighting in a refrigerator and/or freezer).
Glovatsky does not explicitly teach a second plurality of lights emitting light having a germicidal effect when powered.  
Shatalov teaches or suggests (Figs. 1-43) a second plurality of lights emitting light having a germicidal effect when powered (See Fig. 3, items 12 and 15).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Glovatsky and incorporated the teachings of a second plurality of lights emitting light having a germicidal effect when powered, such as taught or suggested by Shatalov, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to increase the marketability and/or the utility of the device (i.e. by providing the device with a feature to sterilize the shelf contents, as well as illuminate them with visible light).
Regarding claim 2, Glovatsky teaches or suggests (Figs. 1-6) a trim component (22 and/or 24, and/or 24’ and/or 24”) releasably coupled to the illumination module (36 and/or 54) of the shelf panel (20).  
Regarding claim 3, Glovatsky teaches or suggests (Figs. 1-6) the illumination module is selectively operable between (a) a first configuration, where the first plurality of lights (36 and/or 54) receives power to visibly illuminate the shelf panel and/or the trim component, and/or areas adjacent to the shelf panel (as shown in Figs. 2-3 and 5-6).
Glovatsky does not explicitly teach a second configuration, where the second plurality of lights receives power to emit germicidal light, thereby reducing and/or eliminating germs.  
Shatalov teaches or suggests (Figs. 1-43) a second configuration (in which 12 is activated, paragraph [0087]), where the second plurality of lights (12) receives power to emit germicidal light (12, e.g. as noted in paragraph [0069]), thereby reducing and/or eliminating germs (12 sterilizes the articles on the shelf, and thereby reduces and/or eliminates germs).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Glovatsky and incorporated the teachings of a second configuration, where the second plurality of lights receives power to emit germicidal light, thereby reducing and/or eliminating germs, such as taught or suggested by Shatalov, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to increase the marketability and/or the utility of the device (i.e. by providing the device with a feature to sterilize the shelf contents, as well as illuminate them with visible light).
  Regarding claim 4, Glovatsky does not teach that the second plurality of lights emit light having a wavelength between 100 and 470 nanometers (nm).
Shatalov teaches or suggests (Figs. 1-43) the second plurality of lights (12) emit light having a wavelength between 100 and 470 nanometers (as described in paragraph [0069]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Glovatsky and incorporated the teachings of the second plurality of lights emit light having a wavelength between 100 and 470 nanometers (nm), such as taught or suggested by Shatalov, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to increase the marketability and/or the utility of the device (i.e. by providing the device with a feature to sterilize the shelf contents, as well as illuminate them with visible light).
Regarding claim 5, Glovatsky does not teach that the second plurality of lights comprise (a) lights emitting UVA light having a wavelength between 315 nm and 400nm, (b) lights emitting UVB light having a wavelength between 280 nm and 315 nm, (c) lights emitting UVC light having a wavelength between 100 nm and 280nm, and/or (d) blue LEDs emitting light having a wavelength between 400 nm and 470 nm.  
Shatalov teaches or suggests (Figs. 1-43) the second plurality of lights (12) comprise (a) lights emitting UVA light having a wavelength between 315 nm and 400nm (as described in paragraphs [0069] and [0110]), (b) lights emitting UVB light having a wavelength between 280 nm and 315 nm (as described in paragraphs [0069] and [0110]), (c) lights emitting UVC light having a wavelength between 100 nm and 280nm (as described in paragraphs [0069] and [0110]), and/or (d) blue LEDs emitting light having a wavelength between 400 nm and 470 nm (as described in paragraph [0092]).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Glovatsky and incorporated the teachings of the second plurality of lights comprise (a) lights emitting UVA light having a wavelength between 315 nm and 400nm, (b) lights emitting UVB light having a wavelength between 280 nm and 315 nm, (c) lights emitting UVC light having a wavelength between 100 nm and 280nm, and/or (d) blue LEDs emitting light having a wavelength between 400 nm and 470 nm, such as taught or suggested by Shatalov, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to increase the marketability and/or the utility of the device (i.e. by providing the device with a feature to sterilize the shelf contents, as well as illuminate them with visible light).
Regarding claim 7, Glovatsky teaches or suggests (Figs. 1-6) the illumination module comprises a third plurality of lights generating visible light when powered (as shown in Fig. 4, the illumination module can comprise a plurality of sources 36s, and/or 62s, which form multiple pluralities of light sources), and wherein, in the first configuration, the third plurality of lights receives power to visibly illuminate the shelf panel and/or the trim component (as shown in Figs. 2-3 and 5-6).  
Regarding claim 11, Glovatsky teaches or suggests (Figs. 1-6) the trim component (22 and/or 24, and/or 24’ and/or 24”) includes a face and at least one securing arm extending from the face (as shown in Figs. 2-3 and 5-6), the face (50) having at least one transparent portion (the body of 50, as shown in Figs. 2-3 and 5-6) such that light can pass through the at least one transparent portion (as shown in Figs. 2-3 and 5-6).  
Regarding claim 15, Glovatsky teaches or suggests (Figs. 1-6) the first plurality of lights (e.g. 36) emits light in a first direction (through 50, as shown in Figs. 2-3 and 5-6) such that the first plurality of lights illuminates the edge of the shelf panel (as shown in Figs. 2-3 and 5-6), above the edge of the shelf panel (20, via 28, as shown in Figs. 2-3 and 5-6), and/or below the edge of the shelf panel (at least a portion of light emitted from 36 will not interact with 28 and be emitted through 30, i.e. below the edge of the shelf panel to which 22 is coupled).  
Regarding claim 16, Glovatsky teaches or suggests (Figs. 1-6) at least one support bracket (26, as shown in Figs. 1-2) coupled to the shelf panel (20), the at least one support bracket (26) configured to couple the shelf panel (20) to the enclosure (as shown in Fig. 1).  
Regarding claim 22, Glovatsky teaches or suggests (Figs. 1-6) the illumination module (Fig. 4) is selectively operable between (a) a first configuration, where the first plurality of lights receives power to visibly illuminate the shelf panel and/or the trim component (as shown in Figs. 2-3 and 5-6).
Glovatsky does not explicitly teach a second configuration, where the first plurality of lights receives no power.  
Shatalov teaches or suggests (Figs. 1-43) a second configuration, where the first plurality of lights receives no power (via 20, paragraphs [0087], [0119]).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Glovatsky and incorporated the teachings of a second configuration, where the first plurality of lights receives no power, such as taught or suggested by Shatalov, in order to improve the efficiency of the device (i.e. so as to provide a means to deactivate the light when it is not needed, thereby saving energy).
Regarding claim 23, Glovatsky does not explicitly teach that the illumination module further comprises a second plurality of lights emitting light having a germicidal effect when powered.  
Shatalov teaches or suggests (Figs. 1-43) the illumination module further comprises a second plurality of lights (12) emitting light having a germicidal effect when powered (paragraphs [0005] and [0069]).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Glovatsky and incorporated the teachings of the illumination module further comprises a second plurality of lights emitting light having a germicidal effect when powered, such as taught or suggested by Shatalov, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to increase the marketability and/or the utility of the device (i.e. by providing the device with a feature to sterilize the shelf contents, as well as illuminate them with visible light).
Regarding claim 24, Glovatsky teaches or suggests (Figs. 1-6) the illumination module is selectively operable between (a) a first configuration, where the first plurality of lights (36 and/or 54) receives power to visibly illuminate the shelf panel and/or the trim component, and/or areas adjacent to the shelf panel (as shown in Figs. 2-3 and 5-6).
Glovatsky does not explicitly teach a second configuration, where the second plurality of lights receives power to emit germicidal light, thereby reducing and/or eliminating germs.  
Shatalov teaches or suggests (Figs. 1-43) a second configuration (in which 12 is activated, paragraph [0087]), where the second plurality of lights (12) receives power to emit germicidal light (12, e.g. as noted in paragraph [0069]), thereby reducing and/or eliminating germs (12 sterilizes the articles on the shelf, and thereby reduces and/or eliminates germs).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Glovatsky and incorporated the teachings of a second configuration, where the second plurality of lights receives power to emit germicidal light, thereby reducing and/or eliminating germs, such as taught or suggested by Shatalov, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to increase the marketability and/or the utility of the device (i.e. by providing the device with a feature to sterilize the shelf contents, as well as illuminate them with visible light).
Regarding claim 25, Glovatsky does not teach that the second plurality of lights emit light having a wavelength between 100 and 470 nanometers (nm).
Shatalov teaches or suggests (Figs. 1-43) the second plurality of lights (12) emit light having a wavelength between 100 and 470 nanometers (as described in paragraph [0069]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Glovatsky and incorporated the teachings of the second plurality of lights emit light having a wavelength between 100 and 470 nanometers (nm), such as taught or suggested by Shatalov, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to increase the marketability and/or the utility of the device (i.e. by providing the device with a feature to sterilize the shelf contents, as well as illuminate them with visible light).
Regarding claim 26, Glovatsky does not teach that the second plurality of lights comprise (a) lights emitting UVA light having a wavelength between 315 nm and 400nm, (b) lights emitting UVB light having a wavelength between 280 nm and 315 nm, (c) lights emitting UVC light having a wavelength between 100 nm and 280nm, and/or (d) blue LEDs emitting light having a wavelength between 400 nm and 470 nm.  
Shatalov teaches or suggests (Figs. 1-43) the second plurality of lights (12) comprise (a) lights emitting UVA light having a wavelength between 315 nm and 400nm (as described in paragraphs [0069] and [0110]), (b) lights emitting UVB light having a wavelength between 280 nm and 315 nm (as described in paragraphs [0069] and [0110]), (c) lights emitting UVC light having a wavelength between 100 nm and 280nm (as described in paragraphs [0069] and [0110]), and/or (d) blue LEDs emitting light having a wavelength between 400 nm and 470 nm (as described in paragraph [0092]).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Glovatsky and incorporated the teachings of the second plurality of lights comprise (a) lights emitting UVA light having a wavelength between 315 nm and 400nm, (b) lights emitting UVB light having a wavelength between 280 nm and 315 nm, (c) lights emitting UVC light having a wavelength between 100 nm and 280nm, and/or (d) blue LEDs emitting light having a wavelength between 400 nm and 470 nm, such as taught or suggested by Shatalov, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to increase the marketability and/or the utility of the device (i.e. by providing the device with a feature to sterilize the shelf contents, as well as illuminate them with visible light).
 Regarding claim 28, Glovatsky teaches or suggests (Figs. 1-6) the illumination module comprises a third plurality of lights generating visible light when powered (as shown in Fig. 4, the illumination module can comprise a plurality of sources 36s, and/or 62s, which form multiple pluralities of light sources), and wherein, in the first configuration, the third plurality of lights receives power to visibly illuminate the shelf panel and/or the trim component (as shown in Figs. 2-3 and 5-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see document numbers C, E, H, J, L, and M of attached form PTO-892, pertinent to the feature of the illuminated shelf and trim; and document numbers D, F, G, I, and K, pertinent to the features of a sterilizing shelf or storage unit. Additionally, please see attached form PTO-892 for other pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.































































Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875